Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated February 28, 2014 relating to the financial statements, and the effectiveness of internal control over financial reporting, which appears in the iShares® Silver Trust’s Annual Report on Form 10-K for the year ended December31, 2013. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/PricewaterhouseCoopers LLP San Francisco, California October 10, 2014
